Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed on 08/05/2022. As directed by the amendment: no claims have been amended, no claims have been withdrawn, claims 15-20 have been cancelled, and a new claim 26 has been added.  Thus, claims 1-14 and 21-26 are presently under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a current limiting device” in claims 1-2, 4-7, 21, and 25. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0015] discloses to address these issues, a system with a modular design for easy replacement and/or repair of weld cables and welding-type torches, designed to prevent arcing between the work piece and the wire, the contact tip and the wire, etc., during replacement and/or repair of the contact tip, is highly desirable. Thus, examples disclosed herein provide a solution to the issue of secondary contact pick-ups being arced by weld wire. [0016] For instance, the voltage of the secondary contact is kept at weld voltage and the current allowed to pass through the secondary contact is limited such that an arc does not occur on the secondary contact, even while changing the contact tip. This is achieved by adding a current limiting device, such as a resistor, capacitor, and/or diode, between the weld voltage and the secondary contact.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-10, 21-22, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Era et al. (US 20120199560).
Regarding claim 1, Era et al. discloses a welding-type system 100A (fig. 7, i.e. called a welding device) comprising: 
a welding torch 4 (fig. 7) comprising a contact tip (¶ 0050, i.e. the tip of the torch end) to provide an electrode wire 1 (fig. 7); 
a secondary contact EL (See an annotated fig. 7 below between points a and b) in electrical contact (see figure 7, i.e. an electrical connection) with the electrode wire 1 (fig. 7), the secondary contact EL (See an annotated fig. 7 below) located along a length of the electrode wire 1 (fig. 7) and before the contact tip (¶ 0050, i.e. the tip of the torch end), wherein each of the contact tip (i.e. the tip of the torch end) and the secondary contact EL (See an annotated fig. 7 below between points a and b) are connected to a welding-type power source PM (See an annotated fig. 7 below, i.e. called a power supply circuit) (¶ 0035, 0080, 0091); and 
a current limiting device WL1, WL2, TR1, TR2, R (fig. 7; ¶ 0015, 0036, 0080, i.e. this is achieved by adding a current limiting device, such as a resistor, capacitor, diode and/or the like.) coupling located between the welding-type power source PM (See an annotated fig. 7 below, i.e. called a power supply circuit) and the secondary contact EL (See an annotated fig. 7 below) and configured to limit a current at the secondary contact EL (See an annotated fig. 7 below) (¶ 0087, 0090, i.e. reducing welding current Iw rapidly when a constriction is detected).

    PNG
    media_image1.png
    697
    532
    media_image1.png
    Greyscale

With respect to claim 4, Era et al. discloses wherein the current limiting device comprises a resistor R (fig. 7).
With respect to claim 5, Era et al. discloses wherein the current limiting device comprises a capacitor (See ¶ 0090, i.e. the capacitor is one components which can be used to limit/reduce the welding current Iw.).
With respect to claim 6, Era et al. discloses wherein the current limiting device comprises a transistor TR2 (fig. 7).
With respect to claim 7, Era et al. discloses wherein the current limiting device comprises a circuit (i.e. as seen in figure 7, a circuit includes R (resistor), TR1, TR2 (transistors),  WL1, WL2 (reactors, etc.)) that includes a combination (see figure 7) of at least two of a transistor TR2 (fig. 7), a resistor R (fig. 7), a capacitor and a diode (¶ 0080).
With respect to claim 8, Era et al. discloses one or more drive rolls 5 (fig. 7) to advance the electrode wire 1 (fig. 7) (¶ 0037).
With respect to claim 9, Era et al. discloses wherein the secondary contact EL (See an annotated fig. 7 above between points a and b) is located along a length of the electrode wire 1 (fig. 7) between the contact tip (i.e. the tip of the torch end) and the one or more drive rolls 5 (fig. 7).
With respect to claim 10, Era et al. discloses wherein the secondary contact EL (See an annotated fig. 7 above between points a and b) is in electrical contact (see figure 7 for electrical connection(s)) with the one or more drive rolls 5 (fig. 7).
With respect to claim 21, Era et al. discloses a welding-type system 100A (fig. 7, i.e. called a welding device) comprising: 
one or more drive rolls 5 (fig. 7) to advance an electrode wire 1 (fig. 7) to a welding torch 4 (fig. 7) comprising a contact tip (¶ 0050, i.e. the tip of the torch end); 
a secondary contact EL (See an annotated fig. 7 above between points a and b) in electrical contact (see an annotated figure 7 above, i.e. an electrical connection) with the electrode wire 1 (fig. 7) via a drive roll 5 (fig. 7) of the one or more drive rolls, wherein each of the contact tip  (¶ 0050, i.e. the tip of the torch end) and the secondary contact EL (See an annotated fig. 7 above) are connected to a welding-type power source PM (i.e. called a power supply circuit); and 
a current limiting device R (fig. 7, ¶ 0015, i.e. this is achieved by adding a current limiting device, such as a resistor, capacitor, and/or diode.) coupling located between the welding-type power source PM (i.e. called a power supply circuit) and the secondary contact EL (See an annotated fig. 7 above) and configured to limit a current at the secondary contact (¶ 0087, 0090, i.e. reducing welding current Iw rapidly when a constriction is detected).
With respect to claim 22, Era et al. discloses wherein the welding-type system is a wire feeder 106 (fig. 7).
With respect to claim 25, Era et al. discloses wherein the current limiting device comprises a circuit (i.e. as seen in figure 7, a circuit includes R (resistor), TR1, TR2 (transistors),  WL1, WL2 (reactors, etc.)) that includes one or more of a transistor, a resistor R (fig. 7, i.e. a resistor), a capacitor, or a diode.
With respect to claim 26, Era et al. discloses wherein the contact tip  (¶ 0050, i.e. the tip of the torch end) is connected to the welding-type power source PM (See an annotated fig. 7 above, i.e. called a power supply circuit) to create an arc 3 (fig. 7) between the electrode wire 1 (fig. 7) and a workpiece 2 (fig. 7, i.e. called a base metal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Era et al. (US 20120199560) in view of Beistle (US 20140097164 A1).
Regarding claims 2-3, Era et al. discloses all the limitation of the claimed invention as set forth except for (claim 2) wherein the current limiting device is configured to: maintain a voltage at the secondary contact between a first and a second threshold voltage level based on a voltage associated with an output of the welding-type power source; and prevent the current at the secondary contact from exceeding a threshold current level; and (claim 3) wherein a voltage at the contact tip is equal to a voltage at the secondary contact.
However, Beistle teaches wherein the current limiting device  280 (fig. 14, i.e. a resistor) is configured to: maintain a voltage at the secondary contact between a first (i.e. the bus voltage Vbus) and a second threshold voltage level (i.e. a desired protection voltage) based on a voltage associated with an output of the welding-type power source 12 (fig. 1) (¶ (0087, lines 22-31; ¶0091, lines 33-36,i.e. limiting the current of the welding output supplied to the welding torch); and prevent (i.e. controlling/reducing/limiting) the current at the secondary contact from exceeding a threshold current level (¶ 0057, lines 10-22; ¶ 0068, lines 1-9; ¶ 0085, lines 14-21, i.e. to maintain the arc and to maintain a desired minimum energy (e.g., E.sub.min) on the power storage circuitry); and wherein a voltage at the contact tip is equal to a voltage at the secondary contact (¶ 0059, i.e. the bypass circuitry 130 is configured to prevent the power relay 128 from closing if there is a short circuit downstream of the relay circuitry 124. The process control circuitry 102 may test the advanced process feeder 20 by closing the second current path 131 to determine if the voltage of the internal bus 108 may increase. In the case of a short circuit downstream of the relay circuitry 124, the voltage of the internal bus 108 would not increase. Therefore, the voltage is same; ¶ 0087, 0090, 0091). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such current limiting elements configuration as set forth above, as suggested and taught by Beistle, for the purpose of determining a net flow of energy relative to the power storage circuitry during the overdraw event based at least in part on the output voltage and the output current. The control circuitry is also configured to control the output current based at least in part on a comparison of the net flow of energy to one or more thresholds (¶ 0008).

Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Era et al. (US 20120199560) in view of Garfield et al. (US 3,826,888).
Regarding claims 11-13, Era et al. discloses all the limitation of the claimed invention as set forth above including channel (¶ 0037, i.e. the interior of welding torch 4) the electrode wire 1 (fig. 7) to the contact tip (i.e. the tip of the torch end) of a welding torch 4 (fig. 7) (¶ 0037), except for (claim 11) a liner; (claim 12) wherein the liner is non-conductive; and (claim 13) wherein the liner comprises a polymer.
However, Garfield teaches a liner 20 (fig. 1); wherein the liner is non-conductive (i.e. heat resistant insulation); and wherein the liner comprises a polymer (i.e. plastic) (abstract). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Era‘s reference, to include such liner material as set forth above, as suggested and taught by Garfield, for the purpose of preventing electrical contact of the wire (col. 1, lines 60-61).

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Era et al. (US 20120199560) in view of Hutchison et al. (US 20140367370).
Regarding claims 14 and 23, Era et al. discloses all the limitation of the claimed invention as set forth above, except for wherein the electrode wire comprises aluminum.
However, Hutchison teaches wherein the electrode wire 18 (fig. 1) comprises aluminum (¶ 0015). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Era‘s reference, to substitute such electrode wire material of Era with the aluminum electrode wire of Hutchison, as suggested and taught by Hutchison, for the purpose of facilitating use of various combinations of electrodes (¶ 0014).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Era et al. (US 20120199560) in view of Denney et al. (US 20150251275 A1).
Regarding claim 24, Era et al. discloses all the limitation of the claimed invention as set forth above, except for a controller to maintain a voltage at the secondary contact between a first and a second threshold voltage level based on a voltage at the contact tip.
However, Denney teaches a controller 195 (figs. 1) to maintain a voltage at the secondary contact 160 (fig. 11B, i.e. the first tip component/contact tube) between a first and a second threshold voltage level based on a voltage at the contact tip 160’ (fig. 11B, i.e. a second tip component) (¶ 0048, i.e. measuring a potential difference of about zero volts (e.g., 0.4V) between the filler wire 140 (e.g., via the contact tube 160) and the workpiece 115) (¶ 0006, 0049). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Era‘s reference, to replace such controller of Era with a controller of Denney to control/maintain the voltage/energy level between the first and second contacts, as suggested and taught by Denney, for the purpose of controlling the flow of current through the resistive filler wire in response to the sensing (¶ 0046).

Response to Amendment
Applicant’s amendments have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection from previous Office action.  However, the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (Claim Interpretation) has not overcome as set forth above.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
                                                                                                                                                                                            /JIMMY CHOU/Primary Examiner, Art Unit 3761